HOWELL, Chief Judge
(dissenting):
I respectfully dissent and would reverse, because I disagree with the majority’s ruling that “the General Assembly’s intent in enacting [section] 56-5-2940 was to provide for enhancement of punishment in the face of a statutory pardon.” In my view, enhancement of punishment of future crimes due to a pardoned crime is a collateral consequence of the pardoned crime.
“ ‘Pardon’ means that an individual is fully pardoned from all the legal consequences of his crime and of his conviction, direct and collateral, including the punishment, whether of imprisonment, pecuniary penalty or whatever else the law has provided.” S.C.Code Ann. § 24-21-940(A) (1989). Under the rules of statutory construction, a court must determine and follow legislative intent “with reference to the meaning of the language used and the subject matter and purpose of the statute.” State v. Ramsey, 311 S.C. 555, 561, 430 S.E.2d 511, 515 (1993). The statute’s words “must be given their plain and ordinary meaning.” State v. Robinson, 310 S.C. 535, 538, 426 S.E.2d 317, 318 (1992). “A statute is not to be read in an atmosphere of sterility, but in the context of what actually happens when human beings go about the fulfillment of its purposes.” Kinard v. Fleet Real Estate Funding Corp., 319 S.C. 408, 412, 461 S.E.2d 833, 835 (Ct.App.1995).
In the case at bar, the repeat offender statute’s language of “any conviction” must be read in light of plain language of section 24-21-940(A). Collateral means “[additional or auxiliary; supplementary; ... accompanying as a secondary fact, or acting as a secondary agent.” Black’s Law Dictionary 261 (6th ed. 1990). Although the primary effect of a conviction is the punishment for that specific crime, the conviction may serve to increase the punishment for a future crime as provided for in section 56-5-2940. This increase in punishment is a *386supplementary consequence of the original conviction. To interpret “any conviction” in the repeat offender statute as including pardoned crimes ignores the prohibition against imposing collateral consequences for a pardoned crime in section 24-21-940(A). Thus, the repeat offender statute cannot include pardoned crimes.1
As support for its holding, the majority relies on the supreme court’s decision in Bay v. South Carolina Highway Department, 266 S.C. 9, 221 S.E.2d 106 (1975). In that case, the court found two separate suspensions of Bay’s driver’s license valid even though the convictions upon which the suspensions were based had been pardoned.2 Id. at 11-13, 221 S.E.2d at 107-08. The court reasoned that the license suspensions were civil penalties, and not part of the punishment of the pardoned crime. Id. In addition, the pardon did not wipe out Bay’s conviction, it merely excused him from the crime’s punishment. Id. Nevertheless, Bay was decided in 1975. 266 S.C. at 9, 221 S.E.2d at 106. On June 12, 1981, Act number 100, section fourteen of which is codified at sections 24-21-940 through 24-21-1000, became law. See Act No. 100, 1981 Acts 333, 350. Because Bay was decided prior to the enactment of section 24-21-940(A), the question of statutory interpretation at bar was not before the supreme court in Bay. Therefore, it is not determinative of the current situation.
Moreover, when agreeing to the language in section 24-21-940(A), the legislature had full knowledge of Bay and intended to overrule its effect. See State v. Bridgers, 329 S.C. 11, 14, 495 S.E.2d 196, 197-98 (1997) (noting that the courts presume the General Assembly aware of the common law when enacting legislation). Although statutes in derogation of the common law must be construed strictly, the construction cannot *387lessen the statute’s scope or defeat obvious legislative intent as manifested in the ordinary meaning of the language used. See 82 C.J.S. Statutes § 393 at 940-41 (1953). The words “collateral consequences” in section 24-21-940(A) clearly indicate legislative intent to reverse the reasoning of Bay.
For the foregoing reasons, I respectfully dissent from the majority’s holding that Baucom’s conviction could be used for sentence enhancement purposes.

. Given that this Court is constrained by the statutory definition of pardon, other states’ conclusions about and policies behind their own pardon and repeat offender laws are not helpful here. See Purvis v. State Farm Mut. Auto. Ins. Co., 304 S.C. 283, 288, 403 S.E.2d 662, 665 (Ct.App.1991) ("The General Assembly has the power to prescribe legal definitions by statute, and such definitions are binding upon courts and should prevail.”).


. Ultimately, the court reversed the suspensions because the trial court incorrectly ordered them to be served concurrently. Bay, 266 S.C. at 14, 221 S.E.2d at 108.